  Case 1:20-cv-00030-PLM-SJB ECF No. 8 filed 01/31/20 PageID.21 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION




 MICHIGAN PROTECTION AND
 ADVOCACY SERVICE, INC.,
                                                                         Case No. 1:20-cv-00030


                                                                            Hon. Paul L. Maloney
                    Plaintiff,

 v.

CITY OF LANSING,



                   Defendant.


 Simon Zagata (P83162)                               James D. Smiertka (P20608)
 Michigan Protection and Advocacy Service,           F. Joseph Abood (P42307)
 Inc.                                                Heather E. Sumner (P77553)
 Attorney for Plaintiff                              Attorneys for Defendant
 4095 Legacy Parkway, Suite 500                      124 W. Michigan Ave., 5th Floor
 Lansing, Michigan 48911                             Lansing, MI 48933
 (517) 487-1755                                      (517) 483-4320
                                                     CityAtty@lansingmi.gov


                   STIPULATION FOR ENTRY OF CONSENT DECREE


       WHEREAS, Plaintiff, Michigan Protection and Advocacy Service, Inc. (hereinafter

“MPAS”), has been designated as the State of Michigan’s protection and advocacy system and is

authorized to investigate allegations of abuse and neglect of persons with disabilities; and




                                                 1
   Case 1:20-cv-00030-PLM-SJB ECF No. 8 filed 01/31/20 PageID.22 Page 2 of 5




        WHEREAS, MPAS has determined it has probable cause to open an investigation into

allegations and/or abuse relative to the death of a patient receiving inpatient psychiatric treatment

at Sparrow Hospital in Lansing, Michigan; and

        WHEREAS, MPAS has filed the present litigation, seeking records related to its

investigation of the patient death; and

        WHEREAS, the City of Lansing Police Department was called to the scene of the death

of the above-stated patient by Sparrow Hospital and is in possession of body-cam footage

relative to that call; and

        WHEREAS, the City of Lansing Police Department are not medical experts and do not

investigate medical deaths that occur inside of a hospital when there is no evidence of a crime;

and

        WHEREAS, pursuant to MCL 52.202, the County Medical Examiner shall investigate the

cause and manner of death of an individual if the “death is unexpected,” which this death appears

to be; and

        WHEREAS, the City of Lansing Police Department initially provided the requested video

to MPAS pursuant to the Freedom of Information Act (FOIA) with both Law Enforcement

Information Network (LEIN) information and personal health information (PHI) redacted out;

and

        WHEREAS, the City of Lansing and MPAS (hereinafter “parties”) agree that the LEIN

information that was captured on the body-cam footage in this case is not relevant to the MPAS

investigation; and



                                                 2
  Case 1:20-cv-00030-PLM-SJB ECF No. 8 filed 01/31/20 PageID.23 Page 3 of 5



       WHEREAS, the parties agree that the PHI that was redacted may be potentially relevant

to the MPAS investigation; and

       WHEREAS, the parties do not agree as to the applicability, in this case, of Protection and

Advocacy of Individuals with Mental Illness Act of 1986 (PAIMI Act), 42 U.S.C. §§ 10807-

10827; the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (DD Act), 42

U.S.C. §§ 15041-15045; the Protection and Advocacy of Individual Rights Program of the

Rehabilitation Act of 1973 (PAIR Act), as amended, 29 U.S.C. § 794e, and 42 U.S.C. § 1983 to

the Lansing Police Department ; and

       WHEREAS, the parties agree that it is in each party’s best interest to resolve the

reasonably disputed claims without further litigation; and

       WHEREAS, the parties agree that the terms of this Stipulation, the proposed Consent

Decree, embody the entire agreement among the parties over this matter, and there are no other

terms, promises, warranties, or representations between or among the parties as identified,

whether expressed, implied, written, or oral, pertaining to the subject matter of the proposed

Consent Decree:

       1. The City of Lansing will provide copies of the body-cam footage that was requested

           by MPAS, with only the LEIN information redacted, directly to MPAS;

       2. MPAS will voluntarily dismiss with prejudice the currently pending federal lawsuit,

           Case No. 1:20-cv-00030, within 7-days of the receipt of the body-cam footage;

       3. The parties agree that an answer is not required in this matter and that MPAS will not

           move the Court for an order of default;

       4. In order to facilitate future requests made by MPAS to the City of Lansing, the

           following procedure is agreed to:



                                                 3
Case 1:20-cv-00030-PLM-SJB ECF No. 8 filed 01/31/20 PageID.24 Page 4 of 5



          a. MPAS will submit any and all requests for information directly to the Office

              of the City Attorney;

          b. Any request for information will state under what statutory authority the

              information is sought and will provide sufficient details to identify responsive

              records (e.g., when the interaction with the City of Lansing occurred, what

              types of records are sought, and other identifying information including name

              and date of birth, if available);

          c. The Office of the City Attorney will review and evaluate all MPAS requests

              for information for applicability of the above-stated statutes;

          d. If there are concerns about the applicability of the law cited, the Office of the

              City Attorney will contact MPAS promptly to obtain further explanation;

          e. The Office of the City Attorney will work to meet any deadlines stated in the

              request, however, if it is determined that the requested information will take

              longer to identify or compile, the Office of the City Attorney will contact

              MPAS and provide an estimated date of completion. This does not affect the

              applicability of any relevant statutory deadlines;

   5. MPAS agrees to release, indemnify and hold harmless the City of Lansing against all

      claims that may come from its release of PHI to MPAS;

   6. The City of Lansing agrees to reimburse MPAS in the amount of $462.56, for the cost

      of the filing and service of this litigation;

   7. The parties agree to waive any legal or equitable remedies that may have been or are

      currently available to each, including but not limited to any claim for attorney fees

      relating to the subject incident; and



                                              4
  Case 1:20-cv-00030-PLM-SJB ECF No. 8 filed 01/31/20 PageID.25 Page 5 of 5



       8. By entering into and complying with this stipulated Consent Decree, no party makes

           any admission of fault or liability, or any concession as to the merits of the opposing

           party’s claims or defenses.

       NOW, THEREFORE the undersigned parties, by and through their respective counsel of

record, hereby stipulate and agree to entry as an order of this Court the attached Consent Decree.



          SO ORDERED, ADJUDGED, AND DECREED this ____________
                                                   31st       day of

____________________,
    January           2020.


                                                         _________________________________
                                                          /s/ Paul L. Maloney
                                                         U.S. District Judge




                                                     Agreed as to form and substance,


Dated: January 30, 2020                              By: /s/ Heather E. Sumner __________
                                                     James D. Smiertka (P20608)
                                                     F. Joseph Abood (P42307)
                                                     Heather E. Sumner (P77553)
                                                     Attorneys for Defendant
                                                     124 W. Michigan Ave., 5th Floor
                                                     Lansing, MI 48933
                                                     (517) 483-4320


Dated: January 30, 2020                              By: /s/ Simon Zagata ______________
                                                     Simon Zagata (P83162)
                                                     Michigan Protection and Advocacy Service,
                                                     Inc.
                                                     Attorney for Plaintiff
                                                     4095 Legacy Parkway, Suite 500
                                                     Lansing, Michigan 48911
                                                     (517) 487-1755



                                                5
